Case 19-10096-mdc            Doc 101      Filed 07/29/20 Entered 07/29/20 12:50:57                    Desc Main
                                         Document      Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:    Chitra Sethuraman                       Chapter 13
                         Debtor                   Bankruptcy No. 19-10096-mdc

loanDepot.com, LLC, or its Successor or Assignee
                        Movant
               vs.

WILLIAM C. MILLER, Esq., Trustee
Chitra Sethuraman
                   Respondents

                              NOTICE OF MOTION, RESPONSE DEADLINE
                                       AND HEARING DATE

 loanDepot.com, LLC or its Successor or Assignee, has filed a Motion for Relief from the Automatic Stay with
 the court for requesting Relief from the automatic stay as to property at 7448 Rhoads Street, Philadelphia,
 Pennsylvania 19151.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult an attorney.)

         1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
 consider your views on the motion, then on or before August 12, 2020 you or your attorney must do all of the
 following:

                  (a)      file an answer explaining your position at

                           United States Bankruptcy Court
                           For the Eastern District of Pennsylvania
                           900 Market Street, Suite 202
                           Philadelphia, PA 19107

          If you mail your answer to the Bankruptcy Clerk=s office for filing, you must mail it early enough so
 that it will be received on or before the date stated above; and

                  (b)      mail a copy to the Movant=s attorney:

                           Ann E. Swartz, Esquire
                           McCabe, Weisberg & Conway, LLC
                           123 S. Broad Street, Suite 1400
                           Philadelphia, PA 19109
                           Phone: 215-790-1010
                           Fax: 215-790-1274

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

        3.       A hearing on the motion is scheduled to be held before the Honorable Magdeline D. Coleman
 on August 25, 2020, at 10:30 a.m. in Courtroom 2 at Robert N.C. Nix Sr. Federal Courthouse, 900 Market
Case 19-10096-mdc           Doc 101      Filed 07/29/20 Entered 07/29/20 12:50:57                    Desc Main
                                        Document      Page 2 of 2


 Street, Suite 202, Philadelphia, PA 19107.

          4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
 request a copy from the attorney named in paragraph 1(b).

         5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether the
 hearing has been canceled because no one filed an answer.


 Date: July 29, 2020
